DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the polysaccharide…” in the claim. 
The examiner respectfully suggests that claim 6 should properly depend from claim 5 (not claim 1).  

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 depend from an indefinite claim and do not relieve the indefiniteness of that claim.  Claims 7-9 are, therefore, also indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by RU2235534C1, whose English language machine translation has been relied upon for purposes of this Office Action.  
The reference teaches a liquid mouthwash (“Fluorovit”) which may be used to treat and quickly cure inflammatory diseases of the mouth (abstract; description p. 2, text line 13; description p. 3, text line 5 from the bottom).  It is explicitly stated that calcium lactate as an ingredient is useful because it binds the co-ingredient eftiderm and thus easily penetrates the enamel and pulp of the teeth which enhances their ability to resist carries and pulpitis (description p. 2, text line 9).  
The mouthwash formulation comprises carriers/diluents (e.g. glycerol, water) and lipid (mint oil) (description p. 1, beginning test line 8 from the bottom).  

Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN101584889A, whose English language machine translation has been relied upon for purposes of this Office Action.  
	The reference teaches (abstract; description p. 1, Background technique and Summary of the invention; description p. 2, embodiment 4) a matrix for the treatment of periodontitis comprising a forming gelata and a forming agent.  The forming gelata comprises alginate (a polysaccharide), glycerol and water (carriers/diluents).  The forming agent comprises a calcium salt chosen from the chloride, gluconate, citrate, lactate and lactate gluconate.  The matrix is used to fill the periodontal pocket after routine clinical treatment to prevent the entry of food residue and bacteria in the treatment of periodontitis.  A representative formulation is 2g of sodium alginate to 10g of calcium salt.  (That is, a weigh ratio of calcium lactate to polysaccharide of 5:1.)  

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art appears to be the art cited above.  The polymer and lipid composition of claim 11, the calcium lactate to polymer and/or lipid weight ratios of claims 12 and 13, and the enteric coating of claims 14-16 are not taught, shown, suggested or obvious given the cited art.  Nor is there any motivation to modify the compositions of the cited prior art in order to arrive at the instant composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/10/2022